Citation Nr: 0510764	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.  He died in June 1970.  The appellant contends that she 
is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in North Little 
Rock, Arkansas that denied the appellant's claim of 
entitlement to VA death benefits, to include dependency and 
indemnity compensation (DIC) benefits.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
December 2003.  In May 2004, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1953.  

2.  The appellant was divorced from the veteran in February 
1968.

3.  The veteran died in June 1970.



CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101, 1310, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a January 2003 
statement of the case, and a January 2005 supplemental 
statement of the case.  She was furnished with a VCAA letter 
in June 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding her claim.  By way of 
these documents, the appellant was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  She was also 
informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  
The Board notes that in a June 2004 letter, the appellant was 
specifically informed to furnish copies of any pertinent 
evidence in her possession pertinent to her claim not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board notes the appellant was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
her case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Moreover, as the outcome of this case turns on the law rather 
than the evidence, the notice and duty to assist provisions 
of the law are inapplicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  Under these circumstances, providing 
additional notice and assistance to the appellant will not 
change the underlying facts presented in this case.

Factual Background

The veteran served on active duty from April 1950 to April 
1953.  During his lifetime, service connection was 
established for schizophrenia, rated 100 percent disabling.  

Of record is a photocopy of a marriage certificate, 
reflecting that the appellant and the veteran were married in 
May 1953.  Also of record is a certified copy of a divorce 
decree, reflecting that the appellant was granted an absolute 
divorce from the veteran in February 1968.

The veteran's death certificate reflects that he died in June 
1970, and that the immediate cause of his death was drowning.

In August 1987, the RO received the appellant's VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable).  
On this form, she stated that she and the veteran did not 
live together continuously from the date of marriage until 
his death due to his multiple admissions to a VA Medical 
Center (VAMC).

A January 1988 affidavit from F.B., is to the effect that she 
was a neighbor of the appellant and the veteran.  She stated 
that she was aware that the veteran was mentally incompetent, 
and that she observed him abusing the appellant and his 
children.  She said that although she was not a psychiatrist 
or medical doctor, one could easily tell that the veteran was 
not of sound and disposing mind as evidenced by the way he 
treated his wife and children.

By a statement dated in February 1988, the appellant said, 
"I contend that death benefits are in order due to the fact 
my x-husband should never have been released on furlough.  In 
addition, I contend that his repeated overdosing of Thorazine 
caused directly to his drowning."

By a letter to the appellant dated in May 1988, the RO 
informed her that her claim was denied, as she was divorced 
from the veteran prior to his death.

In July 2002, the RO received a VA Form 21-534 from the 
appellant.  On this form, she noted that she was divorced 
from the veteran in February 1968.  She said she did not live 
continuously with the veteran from the date of marriage until 
his death for the protection of the family due to the 
veteran's schizophrenia.

In a letter received in August 2002, the appellant 
essentially asserted that she was entitled to DIC benefits, 
even though she divorced the veteran, because she was married 
to him for 15 years, and had five children with him.  She 
said he was physically abusive to their children.  She 
related that he was treated at a VA facility for many years, 
and doctors told her to "turn him over to them".  She 
contended that he was improperly released from the hospital 
into the care of his parents.

The appellant reiterated many of her assertions at a December 
2003 Board videoconference hearing.  She essentially 
testified that she divorced the veteran because his VA 
doctors told her to turn the veteran over to them.  She also 
contended that the divorce was not a legal divorce.  She said 
a lawyer told her it was not legal at that time.  She said 
she had recently attempted to contact this lawyer to obtain a 
statement from her, but had been unsuccessful.  Her daughter 
said that the appellant told her that the divorce was not 
legal because the veteran was not sane and did not know what 
he was signing.

Analysis

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).

The Board notes that, in order to be entitled to death 
benefits as a "surviving spouse" of a veteran, the claimant 
is a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person. 38 C.F.R. § 
3.50; see 38 U.S.C.A. §§ 101(3), 1541 (West 2002).

For VA purposes, "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (2004).

The evidence reflects that the appellant was married to the 
veteran from May 1953 until February 1968, when she was 
granted an absolute divorce from him.  The veteran died in 
June 1970.

The Board acknowledges the appellant's contentions of record 
to the effect that she divorced the veteran so that he could 
be hospitalized, and in order to protect her children, and 
her contentions that her divorce from the veteran was invalid 
as he was not competent to sign the divorce papers.  However, 
there is no evidence in the file, other than lay assertions 
by the appellant and others, demonstrating that the veteran 
was incompetent at the time of the divorce.  Moreover, there 
is no evidence that the divorce was invalid.  The appellant 
has herself acknowledged that she divorced the veteran, and 
has referred to him as her ex-husband.

As the appellant was divorced from the veteran more than two 
years prior to his death, she was not legally his wife when 
he died.  As such, she is not the veteran's surviving spouse 
under VA regulations.  38 C.F.R. § 3.50(b) (2004).

Based on these findings, the Board concludes that the 
appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA death 
benefits.  Her claim lacks legal merit under the law and, as 
such, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


